                Case 3:20-cv-00522-MO        Document 15       Filed 04/03/20    Page 1 of 2




      Joshua M. Wolf, OSB No. 141892
      WOLF LEGAL, LLC
      220 NW 8th Ave.
      Portland, Oregon 97209
      Telephone: 503.893.9788
      Email: Josh@WolfLegalPDX.com

      J. Stephen Simms
      SIMMS SHOWERS LLP
      201 International Circle
      Baltimore, Maryland 21030
      Telephone: 443-290-8704
      Email: jssimms@simmsshowers.com

      Attorneys for Plaintiff
      DAN-BUNKERING (MIDDLE EAST) DMCC

                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

      DAN-BUNKERING (MIDDLE EAST) DMCC,         )
                                                )                Case No. 3:20-cv-00522-MO
                                     Plaintiff, )
                                                )
                              v.                )                STATUS REPORT/RETURN OF
                                                )                SERVICE: PROVISION OF
      M/V OLYMPIC PROGRESS, IMO No. 9513854, )                   SECURITY (LETTER OF
      its engines, tackle, and apparel, in rem, )                UNDERTAKING)
                                                )
                                     Defendant. )
                                                )



             Dan-Bunkering (Middle East) DMCC ( “Dan-Bunkering”) now has received security in

      place of the M/V OLYMPIC PROGRESS, IMO 9513854 (“Vessel”), in rem and in lieu of arrest,

      in the form of a letter of undertaking (“LOU”), exhibited hereto. Pursuant to the LOU, Dan-



Page 1 -   STATUS REPORT/RETURN OF SERVICE: PROVISION
           OF SECURITY (LETTER OF UNDERTAKING)
                Case 3:20-cv-00522-MO         Document 15         Filed 04/03/20   Page 2 of 2




      Bunkering has requested that Claimant to/Owner of the Vessel file a verified statement of right or

      interest pursuant to Supplemental Rule C(6). The case accordingly will proceed in rem on the

      LOU/security provided in place of the Vessel.

      DATED: April 3, 2020

                                                          WOLF LEGAL, LLC
                                                          /s/ Joshua M. Wolf
                                                          Joshua M. Wolf, OSB No. 141892

                                                          -and-

                                                          SIMMS SHOWERS LLP
                                                          /s/ J. Stephen Simms

                                                          Attorneys for Plaintiff
                                                          DAN-BUNKERING (MIDDLE EAST) DMCC




Page 2 -   STATUS REPORT/RETURN OF SERVICE: PROVISION
           OF SECURITY (LETTER OF UNDERTAKING)
